Title: Thomas Jefferson to John Laval, 14 May 1820
From: Jefferson, Thomas
To: Laval, John


					
						
							Sir
						
						
							Monticello
							May 14. 20.
						
					
					Your letter of May Apr. 1. (which probably should have been May 1st) came to hand two days ago. Potter’s Aeschylus had come to hand safely. his Euripides at 10.D. is too dear as well as Woodhull’s at 12.D. I do not know why they should be dearer than other English 8vos of 2. or 2½ D. I shall be glad to recieve the Aeschylus Gr. & Lat. at 1.75 which you mention. the Antiquities & Sophocles of Potter I already possess. I salute you with esteem & respect.
					
						
							Th: Jefferson
						
					
				